EXHIBIT 10.55

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of November 30,
2006, made by and between BH/RE, L.L.C, a Nevada limited liability company (the
“Indemnitor”), and the Mezzanine Investors (as such term is defined in the
Investor Rights Agreement, defined below).  Capitalized terms not defined herein
have the meaning specified in the Investor Rights Agreement.

RECITALS

WHEREAS, EquityCo, L.L.C., a Nevada limited liability company and a subsidiary
of the Indemnitor (“EquityCo”), MezzCo, L.L.C., a Nevada limited liability
company and a subsidiary of EquityCo (“MezzCo”), and the Mezzanine Investors
have entered into that certain Amended and Restated Investor Rights Agreement,
dated as of the date hereof (as amended, modified, restated or supplemented from
time to time, the “Investor Rights Agreement”), which agreement sets forth
certain rights and obligations with respect to the Warrants; and

WHEREAS, in order to induce the Mezzanine Investors to consummate the
transactions contemplated by the Restructuring Documents, the Indemnitor has
agreed to provide certain indemnification protection to the Mezzanine Investors,
as provided in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1.             Indemnification.  The Indemnitor hereby agrees to indemnify, pay
and hold harmless each of the Mezzanine Investors and each of their respective
successors and assigns (each, an “Indemnified Party”) from and against, any and
all liabilities, obligations, losses (including the failure to realize value in
respect of the Warrants), damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnified Party in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnified Party shall be designated a
party thereto (collectively, “Losses”) to which the Indemnified Parties may
incur or suffer, directly or indirectly, arising out of, or relating to (a) the
lack of Gaming Approval prior to the date hereof for the issuance of the
Warrants in the form attached as Exhibit A hereto (including, without
limitation, any Losses that the Indemnified Parties may suffer due to the
inability (if any) of the Mezzanine Investors to exercise the rights set forth
in the Warrants at the time, and in the manner, specified therein), or (b) the
lack of Gaming Approval prior to the date hereof for the granting of a Lien by
EquityCo to the Mezzanine Investors in the Equity Interests in MezzCo as more
fully described in the Pledge Agreement attached as Exhibit B hereto (including,
without limitation, any Losses that the Indemnified Parties may suffer due to
the failure of EquityCo to deliver to the Indemnified Parties on the date hereof
the

1


--------------------------------------------------------------------------------


physical securities that evidence EquityCo’s Equity Interest in MezzCo and the
inability (if any) of the Mezzanine Investors to exercise the rights set forth
in the Pledge Agreement at the time, and in the manner, specified therein), or
(c) the inability of any Indemnified Party to exercise the Warrants during the
period from and after the date hereof to the earlier of (x) the date on which
EquityCo has inserted the new SPE and received Gaming Approval for such
insertion pursuant to Section 3.9 of the Investor Rights Agreement and (y) July
1, 2007; provided that the Indemnitor shall have no indemnification obligation
to any Indemnified Party hereunder for Losses that are determined by a final,
non-appealable decision of a court of competent jurisdiction to have resulted
(a) primarily from the gross negligence or willful misconduct of such
Indemnified Party, or (b) from the failure by EquityCo or MezzCo to receive any
Gaming Approvals or by such Indemnified Party to be able to exercise any
Warrants, in each case, primarily as a result of (i) the breach by such
Indemnified Party of its obligations under Section 3.10 of the Investor Rights
Agreement, (ii) any violation of the Gaming Laws by such Indemnified Party or
(iii) the failure by EquityCo or MezzCo to receive Gaming Approval to issue the
Warrants because such Indemnified Party is deemed unsuitable by the Gaming
Authorities.  Notwithstanding the foregoing, the Indemnitor shall not be
responsible to any Indemnified Party for any punitive, incidental, consequential
or indirect damages, including loss of future revenue or income, or loss of
business reputation or opportunity.

2.             Contribution.  The Indemnitor and each Indemnified Party agree
that to the extent that the undertaking to indemnify, pay and hold harmless set
forth in Section 1 may be determined by a final, non-appealable decision of a
court of competent jurisdiction to be unenforceable because it violates any law
or public policy, the Indemnitor shall contribute to the Losses for which such
indemnification or reimbursement is held unavailable in such proportion as is
appropriate to reflect (a) the relative benefits to the Indemnitor on the one
hand and the Indemnified Party on the other hand, in connection with the
transaction to which such indemnification or reimbursement relates or (b) if the
allocation provided by clause (a) above is not available, in such proportion as
is appropriate to reflect not only the relative benefits referred to in such
clause (a), but also the relative fault of the parties as well as any other
relevant equitable considerations, provided, however, no contribution shall be
made if (i) the Indemnitor would not have been liable for indemnification under
the standards set forth in Section 1 of this Agreement or (ii) it is determined
by a final, non-appealable decision of a court of competent jurisdiction that
such Losses have resulted primarily from the gross negligence or willful
misconduct of that Indemnified Party.

3.             Determination of Losses.  Upon the request of the Majority
Holders, the Indemnitor shall engage an investment banking or advisory firm of
recognized national standing with experience in valuing companies of a
comparable size, and in a comparable industry, as MezzCo and its Subsidiaries,
which firm shall be mutually acceptable to the Indemnitor and the Indemnified
Parties (the “Appraiser”).  If the Indemnitor and the Indemnified Parties are
unable to agree on the selection of an Appraiser within 15 days, then the
Indemnitor and the Indemnified Parties shall each select an Appraiser of their
choice, and the two Appraisers shall then select a third Appraiser to determine
the value of any such Losses.  The cost and expenses of the Appraiser shall be
borne by the

2


--------------------------------------------------------------------------------


Indemnitor.  In determining the amount of Losses, the Appraiser shall assume
that the Warrants and the Pledge Agreement received Gaming Approval and that
they are valid and binding obligations of EquityCo and its Subsidiaries.  In
that regard, the Appraiser shall seek to determine the amount of Losses as are
necessary to put the Indemnified Parties in the same financial position that
they would have been in if Gaming Approval had been received and that the
impediments to exercising the Warrants referenced in Section 1.7 of the Warrants
did not exist.  In determining the value of the Warrants, the Appraiser shall
assume that MezzCo is sold as a going concern.  The Appraiser shall not apply
any discount to the value of the Warrants for lack of liquidity, private
company, marketability or the existence of a control block.  The determination
by such Appraiser shall, absent manifest error, be final and binding upon the
Indemnitor and the Indemnified Parties.

4.             Entire Agreement.  This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof.

5.             No Amendment.  This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the all of
the parties or (b) by a waiver pursuant to Section 6 below.

6.             Waiver.  Any parties to this Agreement may (a) extend the time
for the performance of any obligations or other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties of the other
parties contained herein or in any document delivered by the other parties
pursuant hereto, or (c) waive compliance with any of the agreements of the other
parties or conditions to such parties’ obligations contained herein.  Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the parties to be bound thereby.  Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement.  The failure of any party to assert any of its rights
hereunder shall not constitute a waiver of any such rights.

7.             Severability.  If any term or other provision of this Agreement
is deemed invalid, illegal or incapable of being enforced by any law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

8.             Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (PDF)) in one
or more

3


--------------------------------------------------------------------------------


counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

9.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

[SIGNATURE PAGE FOLLOWS]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Indemnification Agreement to be
executed as of the date first above written.

THE INDEMNITOR:

 

 

 

BH/RE, L.L.C., a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

 

Manager

 

5


--------------------------------------------------------------------------------


 

MEZZANINE INVESTORS:

 

 

 

POST TOTAL RETURN MASTER FUND, L.P.

 

 

 

 

By:

Post Advisory Group, L.L.C., its General Partner

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:  Chief Investment Officer

 

 

 

 

Address for notices

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

 

POST DISTRESSED MASTER FUND, L.P.

 

 

 

By:

Post Advisory Group, L.L.C., its General Partner

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:  Chief Investment Officer

 

 

 

 

Address for notices

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

STATE OF SOUTH DAKOTA

 

RETIREMENT SYSTEM FUND

 

 

 

By:

Post Advisory Group, L.L.C., its

 

Authorized Agent

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:  Chief Investment Officer

 

 

 

 

Address for notices

 

c/o Post Advisory Group, L.L.C.

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

6


--------------------------------------------------------------------------------


 

 

 

DB DISTRESSED OPPORTUNITIES MASTER PORTFOLIO, LTD.

 

 

 

By:

Post Advisory Group, L.L.C., its

 

 

Authorized Agent

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:   Chief Investment Officer

 

 

 

 

Address for notices

 

c/o Post Advisory Group, L.L.C

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

MW POST PORTFOLIO FUND, LTD.

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its

 

 

Authorized Agent

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:   Chief Investment Officer

 

 

 

 

Address for notices

 

c/o Post Advisory Group, L.L.C.

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

THE OPPORTUNITY FUND, LLC

 

 

 

 

 

By:

Post Advisory Group, L.L.C., its

 

 

Authorized Agent

 

 

 

By:

 

 

 

Name: Lawrence A. Post

 

 

Title:   Chief Investment Officer

 

 

 

 

Address for notices

 

c/o Post Advisory Group, L.L.C.

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

7


--------------------------------------------------------------------------------


 

HFR DS OPPORTUNITY MASTER TRUST

 

 

 

By:

Post Advisory Group, L.L.C., its Authorized Agent

 

 

 

 

By:

 

 

 

Name:

Lawrence A. Post

 

 

Title:

Chief Investment Officer

 

 

 

 

Address for notices

 

c/o Post Advisory Group, L.L.C.

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

 

 

 

 

POST HIGH YIELD, L.P.

 

 

 

By:

Post Advisory Group, LLC, its General Partner

 

 

 

 

By:

 

 

 

Name:

Lawrence A Post

 

 

Title:

Chief Investment Officer

 

 

 

 

 

Address for notice:

 

c/o Post Advisory Group, LLC

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

 

 

 

 

POST BALANCED FUND, L.P.

 

 

 

By:

Post Advisory Group, LLC, its General Partner

 

 

 

 

By:

 

 

 

Name:

Lawrence A Post

 

 

Title:

Chief Investment Officer

 

 

 

 

 

Address for notice:

 

c/o Post Advisory Group, LLC

 

11755 Wilshire Boulevard, Suite 1400

 

Los Angeles, CA 90025

 

8


--------------------------------------------------------------------------------


 

SPHINX DISTRESSED FUND SPC, a Cayman Islands company (in Official Liquidation
pursuant to an Order of the Grand Court dated 28 July 2006)

 

 

 

 

 

 

 

By: Kenneth Krys

 

 

Title: Joint Official Liquidator

 

 

 

 

 

 

 

 

By: Christopher Stride

 

 

Title: Joint Official Liquidator

 

 

9


--------------------------------------------------------------------------------


 

CONTINENTAL CASUALTY COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices

 

333 South Wabash Avenue — 23 South

 

Chicago, IL 60604

 

10


--------------------------------------------------------------------------------


 

CANPARTNERS INVESTMENTS IV, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices

 

c/o Canyon Capital Advisors, L.L.C.

 

9665 Wilshire Boulevard, Suite 200

 

Beverly Hills, CA  90212

 

11


--------------------------------------------------------------------------------


 

JOHN HANCOCK HIGH YIELD FUND

 

 

 

 

 

 

 

By:

 

 

 

Name:

Ismail Gunes

 

 

Title:

Vice President Investment Operations

 

 

 

 

 

 

 

Address for notices

 

101 Huntington Avenue

 

Boston, MA 02199

 

12


--------------------------------------------------------------------------------


 

COCHRAN ROAD, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Steven Golub

 

 

Title:

Attorney-in-Fact

 

 

 

 

Address for notices

 

225 Broadway, Suite 1515

 

New York, NY 10007

 

13


--------------------------------------------------------------------------------


 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Adam J. Semler

 

 

Title:

Chief Financial Officer

 

 

 

 

Address for notices

 

767 Fifth Avenue, 17th Floor

 

New York, NY 10153

 

14


--------------------------------------------------------------------------------


 

 

 

 

 

JEFFREY D. BENJAMIN

 

 

 

 

Address for notices

 

133 East 64th Street

 

New York, NY 10021

 

 

 

15


--------------------------------------------------------------------------------